Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson et al. (US 2012/0294384 A1) in view of Babich US 2016/0197669 A1 and Devroye et al. US 2008/0175183 A1.
Claim 1:
Wilcoxson discloses a high-frequency beyond line of sight ad-hoc communication system comprising (See abstract, beyond line of sight communication system): an originating node, configured to transmit a transmission (See fig. 1 and paras 22-25, network 190, it is inherent that the packet will be originated from a node in the network. Data packets being transmitted to and from mobile terminals 130); a destination node, configured to receive the transmission using one or more antennas (See fig. 1 and paras 22-25, network 190, it is inherent that the packet will be originated from a node in the network. Data packets being transmitted to and from mobile terminals 130); and two or more relay nodes configured to relay the transmission from the originating node to the destination node (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals) in a time diverse manner (See para 31, time diversity), each relay node comprising a controller configured to facilitate high-frequency beyond line of sight communication between the originating node and the destination node (See abstract, paras 5, 16, 21 and fig. 1, beyond line of sight communication facilitated by satellite(s) using Ultra High Frequency (UHF)), wherein the transmission is carried in accordance with a time division multiple access (TDMA) based waveform that supports frames and time slots (See para 27, forward link uses TDMA. Also see para 52).
Wilcoxson doesn’t disclose that the transmission is configured for skywave communication; a destination node configured to receive the transmission using a single destination antenna; wherein two or more of the two or more relay nodes are configured to directly receive the transmission from the originating node; wherein one or more relay nodes comprises a single relay antenna.
Babich discloses that the transmission is configured for skywave communication (See fig. 1 and para 6, skywave propagation among relays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson with the teachings of Babich to improve the method disclosed by Wilcoxson by including the feature of Skywave communication. The motivation to combine would have been to propagate signals to a longer distance beyond horizons.
Devroye discloses a destination node configured to receive the transmission using a single destination antenna (See paras 39, 115 and 151, wherein it is disclosed BS, Relays and mobile devices, respectively, using single antenna); wherein two or more of the two or more relay nodes are configured to directly receive the transmission from the originating node (See para 63 and figs. 5C/5D, msg 1 or 2 being directly received by the BS and relayed by two relay stations); wherein one or more relay nodes comprises a single relay antenna (See paras 39, 115 and 151, wherein it is disclosed BS, Relays and mobile devices, respectively, using single antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson with the teachings of Devroye to improve the method disclosed by Wilcoxson by including the feature of using single antenna and relays receiving 
Claim 6:
Wilcoxson discloses that the two or more relay nodes are further configured to at least one of receive a transmission from a relay node or retransmit a transmission to a relay node (See fig. 1, In forward link communication, satellite receiving signal or transmitting signal to the gateway).
Claim 16: 
Devroye disclose that the system utilizes a predicted propagation of HF signals to determine a selection of at least one of the two or more relay nodes (See fig. 4, selection of relay 1 for relaying the data based on best predicted channel quality for the message communicaiton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson with the teachings of Devroye to improve the method disclosed by Wilcoxson by including the feature of using predicted propagation of HF signals to select one or more relay nodes The motivation to combine would have been to optimize throughput and signal quality.

Claims 2, 3, 8-10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson et al. in view of Babich, Devroye and MacMullan et al. (US 2006/0209892 A1).
Claim 8:
Wilcoxson discloses a high-frequency beyond line of sight ad-hoc communication system comprising (See abstract, beyond line of sight communication system): an originating node, configured to transmit a transmission (See fig. 1 and paras 22-25, network 190, it is inherent that the packet will be originated from a node in the network. Data packets being transmitted to and from mobile terminals 130); a (See fig. 1 and paras 22-25, network 190, it is inherent that the packet will be originated from a node in the network. Data packets being transmitted to and from mobile terminals 130); and each relay node comprising a controller configured to facilitate high-frequency beyond line of sight communication between the originating node and the destination node (See abstract, paras 5, 16, 21 and fig. 1, beyond line of sight communication facilitated by satellite(s) using Ultra High Frequency (UHF)), wherein the transmission is carried in accordance with a time division multiple access (TDMA) based waveform that supports frames and time slots (See para 27, forward link uses TDMA. Also see para 52); one or more relay nodes configured to relay the transmission from the originating node to the destination node (See fig. 1 and paras 27-28, satellite 120 relays signals) in a time diverse manner (See para 31, time diversity).
Wilcoxson doesn’t disclose that the transmission is configured for skywave communication; a destination node configured to receive the transmission using a single destination antenna; wherein two or more of the two or more relay nodes are configured to directly receive the transmission from the originating node; wherein one or more relay nodes comprises a single relay antenna.
Babich discloses that the transmission is configured for skywave communication (See fig. 1 and para 6, skywave propagation among relays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson with the teachings of Babich to improve the method disclosed by Wilcoxson by including the feature of Skywave communication. The motivation to combine would have been to propagate signals to a longer distance beyond horizons.
Devroye discloses a destination node configured to receive the transmission using a single destination antenna (See paras 39, 115 and 151, wherein it is disclosed BS, Relays and mobile devices, respectively, using single antenna); wherein two or more of the two or more relay nodes are configured (See para 63 and figs. 5C/5D, msg 1 or 2 being directly received by the BS and relayed by two relay nodes); wherein one or more relay nodes comprises a single relay antenna (See paras 39, 115 and 151, wherein it is disclosed BS, Relays and mobile devices, respectively, using single antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson with the teachings of Devroye to improve the method disclosed by Wilcoxson by including the feature of using single antenna and relays receiving directly from the originating source. The motivation to combine would have been to optimize throughput and signal quality.
Wilcoxson in view of Babich and Devroye doesn’t disclose that the one or more nodes are further configured to relay the transmission in at least one of a frequency diverse.
MacMullan discloses that the one or more nodes are further configured to relay the transmission in at least one of a frequency diverse (See para 171, employing receive and/or transmit diversity, such as time diversity, spatial diversity, polarization diversity, or frequency diversity).
Satellite in Wilcoxson can be modified to include frequency diversity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and Devroye with the teachings of MacMullan to improve the method disclosed by Wilcoxson in view of Babich and Devroye by including the feature of using frequency for transmission/reception. The motivation to combine would have been to increase throughput and signal detection.
Claim 2:
Wilcoxson discloses the two or more relay nodes are further configured to relay the transmission from the originating node to the destination node (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals).
Wilcoxson in view of Babich and Devroye doesn’t disclose that the one or more nodes are further configured to relay the transmission in at least one of a frequency diverse or spatially diverse manner.
MacMullan discloses that the one or more nodes are further configured to relay the transmission in at least one of a frequency diverse or spatially diverse manner (See para 171, employing receive and/or transmit diversity, such as time diversity, spatial diversity, polarization diversity, or frequency diversity).
Satellite and gateway in Wilcoxson can be modified to include spatial or frequency diversity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and Devroye with the teachings of MacMullan to improve the method disclosed by Wilcoxson in view of Babich and Devroye by including the feature of using frequency or spatial diversity for transmission/reception. The motivation to combine would have been to increase throughput and signal detection.
Claim 9:
Wilcoxson discloses that the two or more relay nodes are further configured to relay the transmission from the originating node to the destination node in at least one of a time diverse or spatially diverse manner (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals) in a time diverse manner (See para 31, time diversity).
Claim 3:
Wilcoxson discloses that the two or more relay nodes are further configured to relay the transmission from the originating node to the destination node (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals
Wilcoxson in view of Babich and Devroye doesn’t disclose that the one or more nodes are further configured to relay the transmission in at least one of a polarization diverse manner. 
MacMullan discloses that the one or more nodes are further configured to relay the transmission in at least one of a polarization diverse manner (See para 171, employing receive and/or transmit diversity, such as time diversity, spatial diversity, polarization diversity, or frequency diversity).
Satellite and gateway in Wilcoxson can be modified to include polarization diversity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and Devroye with the teachings of MacMullan to improve the method disclosed by Wilcoxson in view of Babich and Devroye by including the feature of using polarization diversity for transmission/reception. The motivation to combine would have been to increase reception probability. 
Claim 13:
Wilcoxson discloses that the two or more relay nodes are further configured to at least one of receive a transmission from a relay node or retransmit a transmission to a relay node  (See fig. 1, In forward link communication, satellite receiving signal or transmitting signal to the gateway).
Claim 10:
Wilcoxson discloses that the two or more relay nodes are further configured to relay the transmission from the originating node to the destination node (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals).
Wilcoxson in view of Babich and Devroye doesn’t disclose that the one or more nodes are further configured to relay the transmission in at least one of a polarization diverse manner.
MacMullan discloses that the one or more nodes are further configured to relay the transmission in at least one of a polarization diverse manner (See para 171, employing receive and/or transmit diversity, such as time diversity, spatial diversity, polarization diversity, or frequency diversity).
Satellite in Wilcoxson can be modified to include polarization diversity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and Devroye with the teachings of MacMullan to improve the method disclosed by Wilcoxson in view of Babich and Devroye by including the feature of using polarization diversity for transmission/reception. The motivation to combine would have been to increase reception probability. 
Claim 17: 
Devroye disclose that the system utilizes a predicted propagation of HF signals to determine a selection of at least one of the two or more relay nodes (See fig. 4, selection of relay 1 for relaying the data based on best predicted channel quality for the message communicaiton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and MacMullen with the teachings of Devroye to improve the method disclosed by Wilcoxson in view of Babich and MacMullen by including the feature of using predicted propagation of HF signals to select one or more relay nodes The motivation to combine would have been to optimize throughput and signal quality.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich and Devroye in view of Gage et al. (US 2021/0007008 A1).
Claim 4:
Wilcoxson in view of Babich and Devroye doesn’t disclose that the originating node is further configured to optimize at least one of packet coding or slot length to increase transmission bit rates.
Gage discloses that the originating node is further configured to optimize at least one of packet coding or slot length to increase transmission bit rates (See para 88, “increase throughput by using a higher rate modulation and coding scheme (MCS)”).
Wilcoxson can be modified to include to higher MCS for packets to increase throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson with the teachings of Gage to improve the method disclosed by Wilcoxson by including the feature of optimizing packet coding to increase transmission bit rate. The motivation to combine would have been to enable faster communication between the source and the destination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich, Devroye, and MacMullan in view of Gage.
Claim 11:
Wilcoxson in view of Babich, Devroye and MacMullan doesn’t disclose that the originating node is further configured to optimize at least one of packet coding or slot length to increase transmission bit rates.
Gage discloses that the originating node is further configured to optimize at least one of packet coding or slot length to increase transmission bit rates (See para 88, “increase throughput by using a higher rate modulation and coding scheme (MCS)”).
Wilcoxson can be modified to include to higher MCS for packets to increase throughput.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich, Devroye and Jalali et al. (US 2019/0173567 A1).
Claim 5:
Wilcoxson in view of Babich and Devroye doesn’t disclose that the originating node is further configured to repeat data from one time slot to another time slot within the same frame.
Jalali discloses that the originating node is further configured to repeat data from one time slot to another time slot within the same frame (See para 19, “retransmits the data packet during a set of time slot positions within a frame that the data packet was sent in a first transmission”).
Wilcoxson can be modified to include to repeating of the data within the same frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and Devroye with the teachings of Jalali to improve the method disclosed by Wilcoxson in view of Babich and Devroye by including the feature of repeating of the data within the same frame. The motivation to combine would have been to enable the receiver to successfully receive the data.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich, Devroye, MacMullan and Jalali.
Claim 12:
Wilcoxson in view of Babich, Devroye and MacMullan doesn’t disclose that the originating node is further configured to repeat data from one time slot to another time slot within the same frame.
Jalali discloses that the originating node is further configured to repeat data from one time slot to another time slot within the same frame (See para 19, “retransmits the data packet during a set of time slot positions within a frame that the data packet was sent in a first transmission”).
Wilcoxson can be modified to repeat the data within the same frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich, Devroye and MacMullan with the teachings of Jalali to improve the method disclosed by Wilcoxsonin view of Babich, Devroye and MacMullan by including the feature of repeating of the data within the same frame. The motivation to combine would have been to enable the receiver to successfully receive the data.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich Devroye and Xue et al. (US 2008/0240018 A1).
Claim 7:
Wilcoxson discloses two or more relay nodes (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals).
Wilcoxson in view of Babich and Devroye doesn’t disclose that the two or more relay nodes are further configured to perform selective interference cancellation to decode two or more simultaneous signals.  
Xue discloses that the one or more relay nodes are further configured to perform selective interference cancellation to decode two or more simultaneous signals (See abstract, “The simultaneous transmission may be adapted to be decoded utilizing joint decoding with interference cancellation”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich and Devroye with the teachings of Xue to improve the method disclosed by Wilcoxson in view of Babich and Devroye by including the feature of canceling interference to decode two or more simultaneous signals. The motivation to combine would have been to enable the receiver to detect the signal successfully.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich, Devroye, MacMullan and Xue.
Claim 14:
Wilcoxson discloses two or more relay nodes (See fig. 1 and paras 27-28, gateway 110 and satellite 120 relays signals).
Wilcoxson in view of Babich, Devroye and MacMullan doesn’t disclose that the one or more relay nodes are further configured to perform selective interference cancellation to decode two or more simultaneous signals.  
Xue discloses that the one or more relay nodes are further configured to perform selective interference cancellation to decode two or more simultaneous signals (See abstract, “The simultaneous transmission may be adapted to be decoded utilizing joint decoding with interference cancellation”).
Wilcoxson can be modified to cancel interference to decode two or more simultaneous signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich, Devroye and MacMullan with .
           Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxson in view of Babich, Devroye and Nayeb Nazar et al. (US 2019/0190569 A1).
Claim 15:
Wilcoxson in view of Babich, Devroye and MacMullan doesn’t disclose that the system is further configured to utilize at least one of space-time block coding or space-time frequency block coding.
Nayeb Nazar discloses that the system is further configured to utilize at least one of space-time block coding or space-time frequency block coding (See paras 133 and 230, utilizing space-frequency block codes and space-time block code).
Wilcoxson can be modified to utilize space-frequency block codes and space-time block code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilcoxson in view of Babich, Devroye and MacMullan with the teachings of Nayeb Nazar to improve the method disclosed by Wilcoxson in view of Babich, Devroye and MacMullan by including the feature of utilize space-frequency block codes and space-time block code. The motivation to combine would have been to exploit the various received versions of the data to improve the reliability of data transfer. 
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomma et al. US 10,116,382 B1 and Powell et al. US 2014/0098718 A1 disclose Skywave communication. Gage US 2021/0007008 A1 discloses segmentation and reassembly over multiple links.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472